Case 1:20-cv-01411-AT Document 27 Filed 08/27/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK oe ALLY FILED
MOUSSA KONATE DATE FILED: _ 8/27/2020
Plaintiff,
-against- 20 Civ. 1411 (AT)
ALLIANCE SECURITY INC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, MALCOLM TERRENCE,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA,

 

Defendants.
ANALISA TORRES, District Judge:

 

In light of Plaintiff's letter indicating that he intends to seek a default judgment, ECF No.
26, the initial pretrial conference scheduled for August 31, 2020 is ADJOURNED sine die.

By September 4, 2020, Plaintiff shall submit a motion for default judgment in
compliance with Rule 55 of the Federal Rules of Civil Procedure and Rule III(M) of the Court’s
Individual Practices in Civil Cases.

SO ORDERED.

Dated: August 27, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
